Exhibit No. 16.1 Marketing Acquisition Corporation File No. 0-52072 Form 8 -K Report date: May 4, 2010 Letterhead of S. W. Hatfield, CPA May 4, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On May 4, 2010, this Firm received the final draft copy of a Current Report on Form 8-K to be filed by Marketing Acquisition Corporation (SEC File #0-52072, CIK # 1002396) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
